Order entered September 18, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-00671-CR

                          DEMARKO DEON COOPER, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. F11-27720-H

                                           ORDER
       The Court GRANTS appellant’s September 17, 2013 motion to extend time to file a

motion for rehearing to the extent that appellant is ORDERED to file his motion for rehearing, if

any, by TUESDAY the 8th of OCTOBER 2013.




                                                    /David Evans/
                                                    DAVID EVANS
                                                    JUSTICE